        Case 2:18-cv-08971-GGG-KWR Document 64-2 Filed 08/19/19 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA
__________________________________________
                                            )
 JASON CORTEZ, CHLOE CORTEZ,                )
                                            )
                  Plaintiffs,               )
      v.                                    ) Case No. 18-cv-08971-MLCF-KWR
                                            )
 REGGIE PITRE, TOWN OF GOLDEN MEADOW, ) Jury Trial Demanded
 ABC INSURANCE COS. 1-10                    )
                                            )
                 Defendants.                )


            ANSWERS TO PLAINTIFFS’ THIRD, FOURTH AND FIFTH SETS OF
                  INTERROGATORIES TO CHIEF REGGIE PITRE


INTERROGATORY NO. 15

       Completely describe the nature of your relationship with Dana Friloux.

ANSWER TO INTERROGATORY NO. 1:

       I have been friends with Dana Friloux since grade school.

INTERROGATORY NO. 16

       Identify all programs, devices, and phone apps you use to communicate with Dana Friloux.

ANSWER TO INTERROGATORY NO. 16:

       I use my cell phone to either speak with Dana Friloux on the telephone or exchange occasional
text messages.

INTERROGATORY NO. 17

       Identify the time stamp of any point in the video produced in response to RFP 25 that you contend
shows Jason Cortez striking Reggie Pitre with a closed fist.

ANSWER TO INTERROGATORY NO. 17:

        I do not contend that I was struck with a closed fist from Cortez, I am only aware of being struck
with all open hand strikes. The first time he hit me was off camera view inside the bar. The second and
third time was outside at time mark 00:52:10 and 00:52:13.

INTERROGATORY NO. 18:
        Case 2:18-cv-08971-GGG-KWR Document 64-2 Filed 08/19/19 Page 2 of 2


Provide all known current or past contact information (phone, address, email, etc.) for Sgt. Elizabeth
Fonseca.

ANSWER TO INTERROGATORY NO. 18:

Elizabeth R. Fonseca
602 Funderburke Ave.
Houma, LA 70364
(985) 217-0636

       The Defendant reserves his right to supplement and/or amend these responses as becomes

necessary during the course of this case.

                                            Respectfully submitted,

                                            NIELSEN & TREAS, LLC

                                             /s/ Keith M. Detweiler
                                            Keith M. Detweiler, La.S.B. # 20784
                                            3838 N. Causeway Blvd., Suite 2850
                                            Metairie, Louisiana 70002
                                            P: (504)837-2500
                                            F: (504) 832-9165
                                            Email: kdetweiler@nct-law.com




                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 14th day of August, 2019, the foregoing pleading along with
any referenced attachments was served on all counsel of record via electronic mail.


                                            /s/ Keith M. Detweiler
                                            Keith M. Detweiler
